Case 2:19-cv-00804-SPC-MRM Document 109 Filed 02/26/21 Page 1 of 11 PageID 1579




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

  GEORGE ZELINSKI, JANICE
  LYNN ZELINSKI and BRADLEY
  A ZELINSKI, individually and as
  Trustee of the Bradley A. Zelinski
  Living Trust,

              Plaintiffs,

  v.                                                Case No: 2:19-cv-804-FtM-38MRM

  SHURWEST, LLC,

                Defendant.
                                            /

                                OPINION AND ORDER1

         Before the Court is Defendant Shurwest, LLC’s Motion to Dismiss (Doc.

  90) the Third Amended Complaint (Doc. 85), Plaintiffs George Zelinski, Janice

  Lynn Zelinski, and Bradley A. Zelinski’s (together “Zelinski”) response in

  opposition (Doc. 100) and Shurwest’s reply (Doc. 108). The Court denies the

  Motion.

         This is a securities action.           Zelinski claims Shurwest, through its

  employees and agents, induced him to purchase positions of Future Income




  1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
  hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
  or the services or products they provide, nor does it have any agreements with them. The
  Court is also not responsible for a hyperlink’s availability and functionality, and a failed
  hyperlink does not affect this Order.
Case 2:19-cv-00804-SPC-MRM Document 109 Filed 02/26/21 Page 2 of 11 PageID 1580




  Payments, LLC (“FIP”) unregistered securities to permit the purchase of and

  to sustain annual payments for a Minnesota Life Insurance Company

  permanent indexed universal life (“IUL”) insurance policy.

        Shurwest is an Arizona company. While it has no offices or employees

  in Florida, Shurwest is licensed to sell life insurance in Florida. Shurwest is

  an Independent Marketing Organization (“IMO”). IMOs recruit independent

  insurance agents to sell fixed index annuities and other insurance products to

  the independent agents’ clients.      An IMO is effectively a third-party

  intermediary between agents and insurance companies, providing product

  education, marketing, and distribution services.

        According to Zelinski, Shurwest solicited Florida-based financial

  advisors such as Edie Jarvis (owner of Jarvis Financial, Inc.) to sell their

  products. Zelinski bought the FIP product from Jarvis, leading to this lawsuit.

  Zelinski alleges Jarvis acted as Shurwest’s agent in selling him financial

  products. Zelinski relied on recommendations made by Jarvis to invest in FIP

  securities that ultimately inappropriate for investment as part of a life

  insurance retirement strategy. The Complaint ties these recommendations to

  Shurwest, alleging that Shurwest knew or should have known of the risk of

  the FIP investments, concealed its concerns from Jarvis and Zelinski, and

  collaborated with Jarvis in recommending FIP products. To this end, Jarvis

  directly communicated with Shurwest employees. Zelinski alleges Shurwest’s




                                        2
Case 2:19-cv-00804-SPC-MRM Document 109 Filed 02/26/21 Page 3 of 11 PageID 1581




  employees all acted within the scope of their employment while recommending

  FIP products. Shurwest contests this, saying several key employees went

  rogue and didn’t represent Shurwest.

        Zelinski first sued Jarvis, Jarvis Financial, Minnesota Life, Securian

  Financial Group, Inc., and Securian Life Insurance Company.            All those

  Defendants settled, and they were dismissed. After amending, Zelinski sues

  only Shurwest for (1) violation of the federal Securities Act of 1933, (2)

  negligent misrepresentation, (3) negligence, and (4) violation of the Florida

  Securities and Investor Protection Act (“FSIPA”).

        Shurwest moves to dismiss. The Court dismissed prior complaints on

  shotgun pleading grounds. Now, the Court addresses Shurwest’s jurisdictional

  arguments, along with the contention Zelinski failed to state a claim.

                              LEGAL STANDARD

        A complaint must contain “a short and plain statement of the claim

  showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). The

  plaintiff must “give the defendant fair notice of what the claim is . . . and the

  grounds upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

  (2007) (cleaned up). “To survive a motion to dismiss, a complaint must contain

  sufficient factual matter, accepted as true, to ‘state a claim to relief that is

  plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

  Twombly, 550 U.S. at 570). A facially plausible claim allows a “court to draw




                                         3
Case 2:19-cv-00804-SPC-MRM Document 109 Filed 02/26/21 Page 4 of 11 PageID 1582




  the reasonable inference that the defendant is liable for the misconduct

  alleged.” Id. The Court accepts all well-pled allegations as true and takes

  them most favorably to plaintiff. Pielage v. McConnell, 516 F.3d 1282, 1284

  (11th Cir. 2008).

        A plaintiff seeking the exercise of personal jurisdiction over a

  nonresident defendant bears the initial burden of alleging sufficient facts to

  make out a prima facie case of jurisdiction. Posner v. Essex Ins., 178 F.3d 1209,

  1214 (11th Cir. 1999).      A defendant may challenge personal jurisdiction

  through affidavits, testimony, or documents. Jet Charter Serv., Inc. v. Koeck,

  907 F.2d 1110, 1112 (11th Cir. 1990).         When a defendant raises through

  affidavits, documents, or testimony a meritorious challenge to personal

  jurisdiction, the burden shifts to the plaintiff to prove jurisdiction by affidavits,

  testimony, or documents. Id.

                                    DISCUSSION

        When a defendant moves under Rules 12(b)(2) and 12(b)(6), a court must

  address jurisdiction first. Madara v. Hall, 916 F.2d 1510, 1514 (11th Cir.

  1990).

  A. Personal Jurisdiction

        To start, Shurwest claims the Court does not have personal jurisdiction.

  Almost all its argument revolves around Florida’s long-arm statute. But like

  Zelinski contends, he sued under a federal statute (alongside state-law claims).




                                           4
Case 2:19-cv-00804-SPC-MRM Document 109 Filed 02/26/21 Page 5 of 11 PageID 1583




  Personal jurisdiction involves a two-part inquiry: (1) “whether the applicable

  statute potentially confers jurisdiction over the defendant”; and (2) “whether

  the exercise of jurisdiction comports with due process.” Republic of Panama v.

  BCCI Holdings (Lux.) S.A., 119 F.3d 935, 942 (11th Cir. 1997).

        “When a federal statute provides for nationwide service of process, it

  becomes the statutory basis for personal jurisdiction.” Id. The relevant federal

  statutes (15 U.S.C. §§ 77e, 77k, 77l) allow for nationwide service of process. 15

  U.S.C. § 77v; Omni Capital Int’l Ltd. v. Rudolf Wolff & Co., 484 U.S. 97, 107

  (1987). Shurwest is an Arizona resident. So statutory nationwide service

  supports personal jurisdiction over Shurwest. SEC v. Marin, 982 F.3d 1341,

  1349 (2020).

        Shurwest’s only response is the federal statute cannot serve as the basis

  for personal jurisdiction because Zelinski did not state a colorable claim. E.g.,

  Courboin v. Scott, 596 F. App’x 729, 732-34 (11th Cir. 2014). But as addressed

  below, Zelinski did state a claim, so this argument falls flat. Nor is the federal

  claim “wholly immaterial or insubstantial.” BCCI Holdings, 119 F.3d at 941-

  42. Rather, it is a central theory of Zelinski’s action.

        Moving onto due process, “when, as here, a federal statute provides the

  basis for jurisdiction, the constitutional limits of due process derive from the

  Fifth, rather than the Fourteenth, Amendment.” BCCI Holdings, 119 F.3d at

  942. “The exercise of personal jurisdiction comports with due process when (1)




                                           5
Case 2:19-cv-00804-SPC-MRM Document 109 Filed 02/26/21 Page 6 of 11 PageID 1584




  the nonresident defendant has purposefully established minimum contacts

  with the forum and (2) the exercise of jurisdiction will not offend traditional

  notions of fair play and substantial justice.” SEC v. Carrillo, 115 F.3d 1540,

  1543-44, 1544 n.4 (11th Cir. 1997) (cleaned up).

        “The Fifth Amendment’s Due Process Clause, like the Fourteenth’s, is

  designed to protect individuals by providing them with fair notice that their

  activities will render them liable to suit in a particular forum.” Marin, 982

  F.3d at 1349 (cleaned up). “This fair warning requirement is satisfied if the

  defendant has purposefully directed his activities at residents of the forum.”

  Id. (quoting BCCI Holdings, 119 F.3d at 945). “To determine whether a person

  has purposefully directed activities at the forum, we ask whether the

  individual has sufficient ‘minimum contacts’ with the forum.” Id.

        If the Fifth Amendment’s statutory nationwide service analysis applies,

  “the applicable forum for minimum contacts purposes is the United States, not

  the state in which the district court sits.” Id. at 1349-50 (cleaned up). By

  choosing to live (or incorporate) in the United States, an individual necessarily

  directs their activities towards the United States. Id. at 1350. For that reason,

  United States residents purposefully avail themselves to suit in this country

  as far as the Fifth Amendment’s due process clause is concerned. Id. Again,

  Shurwest resides in the United States and availed itself to suit here.




                                         6
Case 2:19-cv-00804-SPC-MRM Document 109 Filed 02/26/21 Page 7 of 11 PageID 1585




        But the inquiry doesn’t end there. “A defendant’s ‘minimum contacts’

  with the United States do not automatically satisfy the due process

  requirements of the Fifth Amendment.” Id. (cleaned up). Even if a defendant

  purposefully directed activities at a forum, a court asserting personal

  jurisdiction must still “comport with fair play and substantial justice.” BCCI

  Holdings, 119 F.3d at 945 (quoting Burger King Corp. v. Rudzewicz, 471 U.S.

  462, 476 (1985)). Under the Fifth Amendment, “we ask first whether the party

  challenging jurisdiction has ‘presented a compelling case’ that the exercise of

  jurisdiction would be so unreasonable that the party’s ‘liberty interests have

  actually been infringed.’” Marin, 982 F.3d at 1350 (quoting BCCI Holdings,

  119 F.3d at 946). “If, and only if, the challenging party has made this showing,

  we proceed to ‘balance the burdens imposed on the individual defendant

  against the federal interest involved in the litigation.’” Id. (quoting BCCI

  Holdings, 119 F.3d at 946).

        Shurwest did not meet its substantial burden of showing a

  “constitutionally significant inconvenience” from litigating this case in Fort

  Myers. See id. There may be forums within the United States which could

  unduly burden Shurwest. BCCI Holdings, 119 F.3d at 947. But this isn’t one

  of them. While litigating in Florida may be more inconvenient for Shurwest

  than playing defense at home, “it is only in highly unusual cases that

  inconvenience will rise to a level of constitutional concern.” Id. And it is




                                         7
Case 2:19-cv-00804-SPC-MRM Document 109 Filed 02/26/21 Page 8 of 11 PageID 1586




  Shurwest’s burden “to demonstrate that the assertion of jurisdiction in the

  forum will ‘make litigation so gravely difficult and inconvenient that [it]

  unfairly is at a severe disadvantage in comparison to [its] opponent.’” Id. at

  948 (cleaned up).

        As mentioned above, Shurwest attacks personal jurisdiction under

  Florida’s long-arm statute, focusing on a lack of Sunshine-State contacts. “This

  argument misses the mark, for a defendant’s contacts with the forum state

  play no magical role in the Fifth Amendment analysis.” Marin, 982 F.3d at

  1350. Rather, Shurwest must make a compelling case for a “constitutionally

  significant burden” from litigating in Fort Myers. Id. at 1351. In that regard,

  Shurwest falls short. “There is nothing inherently burdensome about crossing

  a state line.” Id. (citation omitted). So the fact that a Shurwest representative

  might (at some point) need to travel from Arizona to Florida does not pose a

  constitutional impediment. Back in the ‘80s, the Eleventh recognized how

  modern travel and communication lessened the effect of defending against

  faraway suits. In re Chase & Sanborn Corp., 835 F.2d 1341, 1346 (11th Cir.

  1988), rev’d on other grounds sub nom. Granfinanciera, S.A. v. Nordberg, 492

  U.S. 33 (1989). Now, with e-discovery and Zoom quickly supplanting the need

  for most in-person proceedings, it realistically makes little difference whether

  this case is litigated in Arizona or Florida.




                                           8
Case 2:19-cv-00804-SPC-MRM Document 109 Filed 02/26/21 Page 9 of 11 PageID 1587




         At bottom, the Court finds it has personal jurisdiction over Shurwest.2

  B. Shurwest as a “Seller”

         Shurwest argues that Counts 1 and 4 fail because Zelinski fails to plead

  Shurwest is a seller under governing law. The Court concludes the Complaint

  alleges Shurwest is a “seller” in the context of applicable securities laws. Not

  only do Plaintiffs allege Shurwest is a seller, but they provide details

  supporting those allegations sufficient to make them more than conclusory.

  Specifically, the Complaint outlines how Shurwest employees marketed the

  FIP to Jarvis and participated its sale to Zelinski. To be sure, the evidence

  Shurwest submitted suggests otherwise, but the Court cannot consider that

  evidence at this stage. Much of Shurwest’s position relies on its argument

  several employees were rogue and their actions cannot be imputed to

  Shurwest. But that is a factual matter—well outside the pleadings—the Court

  cannot resolve on a motion to dismiss. While Shurwest’s evidence may be

  strong summary judgment evidence, it is just that—summary judgment


  2 No party addresses whether the Court has pendent personal jurisdiction over the state-law
  claims. See generally 4 Charles Alan Wright & Arthur R. Miller, Federal Practice &
  Procedure § 1069.7 (4th ed. 2020). So the Court will not reach that issue independently as it
  appears the state-law claims arise from a common nucleus of operative facts. See Story v.
  Heartland Payment Sys., LLC, 461 F. Supp. 3d 1216, 1229 (M.D. Fla. 2020). And even if
  necessary to reach the Fourteenth Amendment long-arm analysis, the Court would decline
  to do so. This is inextricably intertwined with the merits, and the Court would find it proper
  to defer ruling until a later stage. E.g., Forbes v. Concord Advice, LLC, No. 8:19-cv-2980-T-
  33CPT, 2020 WL 3250232, at *7 (M.D. Fla. Apr. 21, 2020). Shurwest asks the Court to make
  factual findings that contacts of “rouge” employees cannot be imputed to Shurwest. Yet to
  do so, the Court would effectively be ruling on the merits that those employees were in fact
  rouge and Shurwest cannot be liable for their actions.




                                                9
Case 2:19-cv-00804-SPC-MRM Document 109 Filed 02/26/21 Page 10 of 11 PageID 1588




  evidence. Accepting the well-pled facts as true and taking all reasonable

  inferences for Zelinski, he alleges enough to survive. See, e.g., SEC v. Calvo,

  378 F.3d 1211, 1215 (11th Cir. 2004); Ryder Int’l Corp. v. First Am. Nat’l Bank,

  943 F.2d 1521, 1531-32 (11th Cir. 1991).3

  C. Negligent Misrepresentation Claim

          Shurwest contends the negligent misrepresentation claim fails to satisfy

  the heightened pleading rules. Under this rule, a party alleging fraud must

  “state with particularity the circumstances constituting fraud.” Fed. R. Civ. P.

  9(b).    And this pleading requirement applies to actions for negligent

  misrepresentation brought under Florida law. Wilding v. DNC Servs. Corp.,

  841 F.3d 1116, 1127 (11th Cir. 2019). To satisfy Rule 9(b), a complaint must

  allege “(1) the precise statements, documents, or misrepresentations made; (2)

  the time, place and person responsible for the statement; (3) the content and

  manner in which these statements misled him; and (4) what the defendants

  gained by the alleged fraud.” Id. at 1128 (cleaned up). Zelinski sufficiently

  alleged those details specifically stating the representations made, the people

  making them, the dates on which they were made, the form of communication,

  and the substance of the misrepresentations. And Zelinski alleged harm in

  relying on the misrepresentations. Again, the factual dispute between Zelinski



  3The Court also concludes Zelinski’s allegations are enough to plead with particularity
  Shurwest was a seller under FSIPA.




                                            10
Case 2:19-cv-00804-SPC-MRM Document 109 Filed 02/26/21 Page 11 of 11 PageID 1589




  and Shurwest is a matter left for another day. And the claim is sufficiently

  pled.

  D. Negligence Claim

          Finally, Shurwest argues Zelinski fails to state a negligence claim. To

  properly allege negligence in Florida, a party must allege duty, breach,

  causation, and damages. E.g., Williams v. Nat’l Freight, Inc., 455 F. Supp. 2d

  1335, 1337 (M.D. Fla. 2006). Zelinski alleges all four elements. The Complaint

  pleads Shurwest had a duty to provide accurate information that would be

  conveyed to him, Shurwest acted negligently in performing (or not performing)

  that duty, and Shurwest’s negligence caused Zelinski’s harm after receiving

  misinformation relating to the FIP products and their insurance policy.

  Zelinski further describes various red flags over Shurwest’s “rogue” employees,

  the FIP products, and the actions of Shurwest’s employees. So Zelinski met

  his burden.

          Accordingly, it is now ORDERED:

          Defendant’s Motion to Dismiss (Doc. 90) is DENIED.

          DONE and ORDERED in Fort Myers, Florida on February 26, 2021.




  Copies: All Parties of Record




                                         11
